DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and arguments, filed 01/25/2022, with respect to the claims still pending have been fully considered and place the application in condition for allowances.  The previous rejection of record has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Banis on 02/07/2022.

The application has been amended as follows: 
In claim 3, line 18 replace “an side of the placement sheet” with “a side of the placement sheet”
In claim 3, line 19 replace “an arc-shaped surface” with “the arc-shaped surface”
Amend Claim 6 as follows:

a plurality of bottles for containing a shampoo or a shower gel, and a placement sheet, wherein a side of the placement sheet is bent downward in an arc shape, two placement rings are provided on the placement sheet in a horizontal direction, and a semicircular ring sheet is provided at each of the two placement rings adjacent to the side of the placement sheet in a form of an arc-shaped surface, a fixing sheet is hinged to one end of the placement sheet, two semicircular snapping grooves are provided on the fixing sheet, an edge of each of the two semicircular snapping grooves is butt-jointed with an edge of the semicircular ring sheet, and an edge of a bottom face of a semicircular snapping groove of the two semicircular snapping grooves abuts against an upper end face of a placement ring or the two placement rings, an edge of an upper end of the semicircular snapping groove of the two semicircular snapping grooves is integrally connected to a snapping sheet, a mounting block is integrally connected to a bottom of each of the plurality of bottles, an annular groove is provided at an edge of the mounting block the edge of the mounting block at the bottom of a bottle of the plurality of bottles abuts against an edge of the semicircular ring sheet, and the snapping sheet is snapped into the annular groove; and a locking structure is provided between an end of the fixing sheet and the placement sheet;
a positioning sheet being one of two positioning sheets is fixedly connected to an end of the placement sheet, a first end of each positioning sheet of the two positioning sheets is fixedly connected to a mounting sheet, and a second end of the each positioning sheet abuts against an edge of the fixing sheet;


Allowable Subject Matter
Claims 2, 3, 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed soap dispenser for use in the shower is considered allowable due to the configuration of the locking structure and the mountain sheet for positioning of a plurality of bottles. In particular, the locking structure comprises a locking portion and an unlocking portion, the unlocking portion is a magnet, the locking portion comprises a sleeve provided at the end of the placement sheet, a limiting block and a magnetic bar are provided inside the sleeve. Further, a mounting sheet provided in vertical direction, wherein a side of the placement sheet in a form of an arc-shaped surface is fixedly connected to a bottom of the placement sheet, a receiving block is fixed between the semicircular ring sheet and the placement sheet, and a threaded hole is provided between the receiving block and the placement sheet. Finally, a lower surface of the cover plate is fixed to an upper end of the mounting sheet via an adhesive, the lower surface of the cover plate is fixed to upper ends of the two positioning sheets via the adhesive and the lower surface of the cover plate is fixed to upper ends of semicircular ring sheet via the adhesive; and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754